Citation Nr: 1722356	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-46 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1979, and subsequent service in the National Guard, including a period of active duty for training (ACDUTRA) from April 2007 to May 2007.

This matter come to the Board of Veterans' Appeals (Board) from rating decisions from the above mentioned RO denying service connection for syncopal episodes, vagal nerve disorder, and a seizure disorder.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.  

This case was previously remanded by a Board decision in May 2015 for further evidentiary development.  Having reviewed the record, the Board concludes there has been substantial compliance with its previous remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In April 2017, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issue of entitlement to service connection for sleep apnea.  At present, that issue has not been certified by the RO to the Board for appellate disposition.  When that appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As this has not yet been done, the Board declines to take any further action on the issue of entitlement to service connection for sleep apnea.  This delay, while regrettable, is necessary to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)). 


FINDINGS OF FACT

1.  The Veteran was service-connected for an anxiety disorder with conversion disorder in an August 2015 rating decision.

2.  The Veteran's headaches/migraines, nausea, loss of consciousness, and seizures are simply the symptoms of his already service-connected anxiety disorder with conversion disorder.


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder, is moot by virtue of the August 2015 rating decision granting service connection for anxiety disorder with conversion disorder.  There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 1155, 7104 (a), 7105(d)(5) (West 2014); 38 C.F.R. § 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303) have been previously provided to the Veteran in several rating decisions, statements of the case, and supplemental statements of the case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.

The Veteran seeks entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder.  As discussed in the Board's prior remand, extensive medical testing was done to determine the etiology of the Veteran's symptoms and different provisional diagnoses were provided as this appeal has progressed, including anxiety disorder, syncopal episodes, vagal nerve disorder, seizure disorder, and conversion disorder.

An August 2015 VA psychiatric examination diagnosed the Veteran with conversion disorder.  An August 2015 VA neurologic examination diagnosed the Veteran with non-epileptic psychogenic spells.  In an October 2015 addendum opinion, the VA neurologist indicated the Veteran's symptoms and behaviors were not of organic or neurologic origin and deferred to the findings of the August 2015 VA psychiatric examination.  Accordingly, the RO granted the Veteran entitlement to service connection for anxiety disorder with conversion disorder in a rating decision dated August 2015.  
Thereafter, the Veteran submitted a November 2015 letter from his therapist documenting the symptomatology of his conversion disorder.  In relevant part, the therapist reported:

Mr. [REDACTED]' Conversion Disorder symptom type is that of with attacks or seizures (F. 44.5) and persistent as outlined in the DSM 5.  Mr. [REDACTED]' Conversion Disorder symptoms are as follows:  psychogenic seizures, sudden loss of consciousness with periods of unresponsiveness, severe headaches, slurred speech post psychogenic seizure, disorientation post psychogenic seizure, memory impairment post psychogenic seizure, impaired attention and concentration post psychogenic seizure, limb shaking and tremors, ringing in the ears, blurred or impaired vision, hypersensitivity to sudden and abrupt sounds/bright lights/strong smells, sudden weakness, hypersensitivity to skin sensations, exaggerated startle response triggering psychogenic seizure, low threshold for overstimulation/chaos/crowds, low threshold for emotion distress and physical distress, impaired coping ability, and history of trauma exposure.

This opinion is in line with August 2014 VA Neurology Consult notes diagnosing the Veteran with either factitious or conversion disorder.  The assessing neurologist listed the Veteran's symptoms as non-epileptic seizures, migraine headaches, loss of memory, and loss of consciousness.  It was recommended that the Veteran begin cognitive behavioral therapy.  Subsequent treatment visits were negative for malingering.  

After a thorough review of the record, the Board concludes that the VA Neurology Consult notes and November 2015 letter from the Veteran's treating therapist are of significant evidentiary value and are dispositive in this case.  Based on this evidence, the Veteran's already service connected anxiety disorder with conversion disorder fully encompasses the symptoms for which he now seeks entitlement to service connection.  A Veteran may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14, which states "the evaluation of the same disability under various diagnoses is to be avoided."  

Since his diagnosis with conversion disorder, the Veteran's headaches/migraines and associated nausea have worsened in degree and frequency.  The Board acknowledges that the record contains conflicting evidence as to whether the Veteran's headaches/migraines and nausea are a symptom of his anxiety disorder with conversion disorder or a co-existent condition caused by overmedication.  See January 2017 VA Neurology Consult.  Having reviewed the record, the Board affords more evidentiary weight to the November 2015 opinion of the Veteran's therapist linking these symptoms to his conversion disorder.  The Board's determination is based on the comprehensiveness of the November 2015 opinion as well as the consistent nature of the therapist's reports contained within the Veteran's VA treatment records. 

With these considerations in mind, the Veteran's claim of entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder, must be dismissed as moot because these symptoms are merely the physical manifestations of the Veteran's service-connected anxiety disorder with conversion disorder and are not separate and distinct disabilities.  The effect of all of these symptoms on the Veteran's social and occupational impairment are factored into his disability rating. 








[Continued on Next Page]
ORDER

The Veteran's claim of entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder is dismissed as moot.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


